Ludeling, C. J.
On the twelfth of January, 1869, Lafitte, Dufilho & Co., the transferrees and holders, instituted suit against the acceptor ou the following bill of exchange :
*33“Paris, le 14 Octobre 1867. — Bon pour dollars en pieces d’or, $962 59. Au premier Janvier 1869 payez par cette seule de change, a l’ordre. de nous-mémes, la somme de nenf cent soixante-deux dollars cinquante-neuf cents, en pieces d’or, valeur regue en marchandises. que passerez suivant l’avis de Monsieur P. N. Rivera.
Par procuration, MAYAND ERERES,
A. CONSTANTIN.”
The plaintiff also obtained an attachment against the property of the defendant.
The attachment was dissolved and judgment was rendered against the defendant for $1266 56, in United States treasury notes, the equivalent of $962 59 in gold at the rate of exchange of the day. The plaintiff has appealed from the judgment dissolving the attachment, and the defendant has appealed from the judgment against him.
The evidence in the record fully sustains the order dissolving the attachment
We must regard the question presented on the merits, whether an obligation to pay a sum in gold dollars can be satisfied by paying a like sum in treasury notes, as settled by the decisions of the. Supreme Court of the United States in the cases of Bronson v. Rodes, 7 Wallace, 229, and Butler v. Horwitz, 259; Hepburn & Griswold, 8 Wallace, 609. The judgment should have been for the sum specified, with interest, in gold.-
It is therefore ordered that the judgment of the district court bp sot aside; that there be judgment in favor of plaintiffs against the defendant for nine hundred and sixty-two dollars and fifty-nine cents, with five per cent, per annum interest thereon from the sixth January, 1869, till paid, in gold, and the costs incurred in the lower court, except those occasioned by the attachment. It is further ordered that the plaintiffs pay the costs of appeal.